MEMORANDUM**
Thomas M. Kerr appeals pro se the district court’s judgment dismissing his ac*657tion alleging that attorney Peter Dubowsky (“Dubowksy”) violated the Fair Debt Collections Practices Act, 15 U.S.C. § 1692, while attempting to recover credit card debt Kerr owed to Citibank. We review de novo both summary judgment and dismissal for failure to state a claim. See Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir.1994) (per curiam). We affirm.
The district court properly dismissed Kerr’s 15 U.S.C. § 1692e claim and properly granted summary judgment on Kerr’s 15 U.S.C. § 1692g claims because he failed to file his suit within one year of Dubowsky’s alleged violations. See 15 U.S.C. § 1692k(d); see also Naas v. Stolman, 130 F.3d 892, 893 (9th Cir.1997) (holding that when the alleged violation of 15 U.S.C. § 1692(b) is the filing of a lawsuit, the statute of limitations begins to run on the date the lawsuit is filed).
The district court properly dismissed Kerr’s 15 U.S.C. § 1692c(c) claim because Kerr’s complaint did not allege that he disputed the debt in writing or requested Dubowsky to cease communications with him. See 15 U.S.C. § 1692c(c). The district court properly dismissed Kerr’s 15 U.S.C. § 1692d claim because his complaint alleged that Dubowsky’s May 2001 call was “unwanted” but failed to allege facts that it was intended to “harass, oppress, or abuse.” See 15 U.S.C. § 1692d.
We decline to consider Kerr’s contention that he was denied discovery because he neither moved for additional time to conduct discovery pursuant to Federal Rule of Civil Procedure 56(f) nor demonstrated that the information he sought would have precluded summary judgment. See Weinberg v. Whatcom County, 241 F.3d 746, 751 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.